DALIANIS, J.,
concurring in part and dissenting in part. I respectfully concur in part and dissent in part from the majority opinion. I agree that the trial court’s ruling that changed circumstances required voiding the antenuptial agreement is incorrect as a matter of law. I believe, however, that the majority should neither have assumed that the trial court found duress nor have analyzed whether the record supported such a finding.
In MacFarlane v. Rich (MacFarlane), 132 N.H. 608, 614-17 (1989), we held that the presumption that an antenuptial agreement is valid may be rebutted with proof that one or more of the following standards of fairness were not met: (1) the agreement was obtained through fraud, duress or mistake or through misrepresentation or nondisclosure of a material fact; (2) the agreement was unconscionable; or (3) the facts and circumstances have changed since the agreement was executed so as to make it unenforceable.
*602The trial court voided the parties’ agreement in part because of changed circumstances. This ruling is flawed for the reasons stated in the majority’s opinion.
The trial court also voided the agreement because the circumstances under which it was executed raised “the issue” or “the question” of duress. I disagree with the majority that this constitutes a finding of duress. Absent such a ruling, the trial court should not have voided the agreement for procedural unfairness.
Moreover, had the trial court made such a finding, I believe it could be supported by the evidence. The record shows that the petitioner, like the wife in In re Marriage of Matson, 705 P.2d 817, 819 (W ash. Ct. App. 1985), and the plaintiff in Zimmie v. Zimmie, 464 N.E.2d 142, 146 (Ohio 1984), did not understand the agreement’s significance or consequences. She testified that although she understood that the agreement was a legal document, she did not understand that it applied in the event that the house was sold. Nor did she testify that she understood that the agreement applied if she and the respondent had children or became seriously ill. As she stated, “I was getting married the next day. I wasn’t really concerned about [the] $70,000.” The petitioner further testified that the agreement was drafted by the respondent’s attorney, who did not meet with her or explain the agreement to her, and that she was not represented by an attorney during the transaction. I believe that this testimony, in addition to the fact that the agreement was presented to the petitioner “[a] day or so before the wedding,” could support a finding of duress.
On the other hand, the petitioner also testified that she understood that the agreement entitled the respondent to the $70,000 in the event thát they divorced, and that she believed the agreement was fair when she entered into it.- Because I believe that it is the role of the trial court, in the first instance, to resolve the conflicts in the petitioner’s testimony and issue a finding as to whether the circumstances surrounding the agreement’s execution constituted duress, I would vacate and remand for further findings.